Citation Nr: 9920127	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 1995, the RO denied the claim of entitlement to 
service connection for PTSD as there was no evidence of 
record verifying any of the claimed in-service stressors.  

The issue on appeal was originally before the Board in 
January 1998 at which time it was remanded to the RO for 
further evidentiary development.  

In March 1999 the RO affirmed the denial of entitlement to 
service connection for PTSD, and informed the veteran and his 
representative.  The veteran submitted an additional 
statement in support of his claim.  As the representative did 
not provide an additional statement, the Board concludes that 
the representative is supporting the veteran's statement and 
has no further comment.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders during active duty as evidenced by a 
review of the service medical records.  

Review of the service personnel records shows that the 
veteran's military occupational specialty was clerk typist.  
He served in Vietnam from April 1970 to January 1971.  His 
principal duty while stationed in Vietnam was equipment 
storage specialist.  He received the Vietnam Service Medal 
and the Vietnam Campaign Medal.  He did not receive any 
awards or decorations indicative of combat exposure such as a 
Combat Infantryman Badge or Purple Heart medal.  

Private treatment records from Valley Medical Center are of 
record.  There were no complaints of, diagnosis of or 
treatment for any mental disorders including PTSD evidenced 
by these records.  

Private treatment records from California Men's Colony have 
been associated with the claims file.  On a record dated in 
February 1995, mild manageable PTSD symptomatology was 
included as a diagnostic impression.  The veteran reported 
that he was involved in combat in Vietnam.  A second clinical 
record dated in February 1995 also included a diagnosis of 
PTSD.  It was noted on this record that the veteran had been 
exposed to some combat-like experiences and saw unexpected 
deaths.  Subsequent treatment records evidence assessments of 
and treatment for PTSD.  

A statement from the veteran was received at the RO in May 
1995.  He reported that while in Vietnam he served with the 
post engineers in Saigon.  He witnessed two men who were 
killed by South Vietnamese soldiers for no reason.  While on 
the streets of Saigon performing his duties he was in fear 
for his life as he never knew when he might have been 
attacked.  

On a statement received at the RO in September 1995, the 
veteran provided a list of last names and ranks for soldiers 
he served with in Vietnam and Korea.  An additional stressor 
statement was also received at the RO in September 1995.  On 
this document, the veteran reported that he had difficulty 
remembering the names and dates of events which occurred in 
Vietnam.  He again provided the last names of two people with 
whom he served in Vietnam.  He reported shooting at people.  
He lived in daily fear of attack from behind while on the 
streets of Saigon.  He also rode as a gunner on weekly supply 
runs from Saigon to Long Bien.  

VA outpatient treatment reports are of record.  There were no 
complaints of, diagnosis of or treatment for any mental 
disorders including PTSD shown by these records.  

A statement from the veteran was associated with the claims 
file in January 1996.  He was assigned to the post engineers 
in Saigon whose job was to maintain military installations.  
He also worked a radio desk.  He helped to repair 
installations which had been damaged by enemy attacks.  He 
reported that he had never been able to type.  He was in 
daily contact with the streets of Saigon which were not safe.  

On a statement dated in July 1997, the veteran alleged that 
there were service medical records demonstrating that he had 
been treated for a mental disorder while stationed in Korea.  

On a statement received at the RO in March 1998, the veteran 
described an incident when he was ridding in a truck with a 
Vietnamese crew in Saigon when two Vietnamese threw a grenade 
at the truck.  The grenade missed the truck but exploded near 
by.  The incident occurred approximately three weeks prior to 
the veteran's departure from Vietnam.  

A stressor statement was submitted in March 1998.  The 
veteran reported that he had difficulty providing names, 
places and dates for his experiences in Vietnam.  

The veteran reported witnessing dead and dying children lying 
in the streets.  He provided a list of the last names of 
fellow soldiers with whom he served.  

A letter from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) was associated with the 
claims file in February 1999.  USASCRUR provided extracts of 
Operational Reports Lessons Learned prepared by the 
headquarters of the unit the veteran was assigned to in 
Vietnam.  This evidence did not verify the existence of any 
of the veteran's claimed in-service stressors.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the treatment records from the California Men's Colony 
beginning in February 1995.  The only stressor reported on 
the records was participation in combat.  Thus the Board 
finds the PTSD was linked to the stressors the veteran 
reportedly experienced during active duty.  Thus, the Board 
finds the record establishes the first and third elements set 
out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  


The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Saigon, South Vietnam during active duty, that he reported he 
was exposed to stressors during such service, and that PTSD 
has been diagnosed by medical professionals which has been 
linked to the in-service stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board notes the veteran has alleged that service medical 
records demonstrating that he was treated for a mental 
disorder while on active duty in Korea are missing.  The 
Board finds, however, that as the issue on appeal turns on 
the question of verification of in-service stressors, such 
records, if they do exist, are not pertinent to the veteran's 
claim of entitlement to service connection for PTSD.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His principal duty while 
stationed in Vietnam was equipment storage specialist.  His 
military occupational specialty (MOS) of clerk typist was not 
a combat MOS.  

The stressors which the veteran reported consisted of the 
following: witnessing the deaths of two men at the hands of 
South Vietnamese soldiers; being constantly in fear for his 
life while on the streets of Saigon; shooting at people at 
times; acting as gunner on supply convoys; ridding in a truck 
three weeks prior to leaving Vietnam when a grenade was 
thrown at the truck; and witnessing dead and dying children 
in the streets of Saigon.  He provided no other identifying 
information on the claimed stressors.  

The RO attempted to verify the veteran's claimed stressors 
through the USASCRUR.  USASCRUR was unable to verify any of 
the claimed in-service stressors.  The Board notes that the 
veteran has not provided full names, dates, locations and/or 
unit designations by which verification could be attempted.  
The only stressor for which the veteran provided a date was 
for the grenade attack which occurred three weeks prior to 
his return from Vietnam (approximately in December of 1970 or 
January 1971).  There was no verification of this attack in 
the USASCRUR records.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
information sufficient to attempt additional verification of 
the claimed incidents.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  The veteran has provided last names and 
ranks for individuals with whom he served.  However, an 
effective search for unit members who might possibly confirm 
in-service stressors cannot be accomplished with such limited 
information.  In short, the sole supporting evidence that the 
alleged stressful events occurred is the notation of such 
experiences as recorded by medical professionals in 
connection with treatment and evaluation and the veteran's 
stressor statements.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  


The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, 
is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  


Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

